Cooley, J.
We are all of opinion that the plaintiff’s construction of the contract in suit was the correct one. The court should have sustained the exceptions to the referee’s report, so far as they related to his computation of the amount due, and should have rendered judgment in favor of plaintiff for five thousand four hundred and sixtv-four dollars and sixty-one cents, with interest from October 5th, 1867. The amount at this date is, seven thousand six hundred and eighty-two dollars and ten cents, and the judgment in the court below will be set aside and vacated, and judgment entered in this court for the above sum, and the costs of both courts.
The other Justices concurred.